Citation Nr: 9934283	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-15 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for hepatitis and liver 
disease.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from March 1971 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence sufficient to 
reopen the claim for service connection for Hepatitis C and 
liver disease had not been presented.  The record reflects 
that the appellant filed a notice of disagreement with this 
rating determination in May 1998.  A statement of the case in 
this matter was forwarded to the appellant in August 1998.  
The appellant was afforded a personal hearing in this matter 
in October 1998.  At that time, the appellant requested that 
the RO accept the hearing transcript in lieu of VA Form 9.  
See 20.200 (1999).   

The record reflects that in October 1999, during the pendency 
of this appeal, the appellant submitted additional evidence 
directly to the Board for consideration with respect to his 
request for an advancement on the docket.  Following a 
preliminary review of the additional evidence, the Board 
finds that evidence, however, is essentially duplicative of 
evidence that has been variously presented since the initial 
filing of the subject claim.  Further, the record reflects 
that the RO has previously reviewed this information in 
conjunction with prior adjudications.  Inasmuch as the 
additional evidence is duplicative of evidence previously 
submitted and considered by the RO, and consistent with the 
provisions of 38 C.F.R. § 20.1304(c) (1999), the Board finds 
that remand of this matter for RO consideration of the most 
recent mailing is not warranted in this instance.


FINDINGS OF FACT

1.  In August 1994, the RO issued a rating decision which 
denied the appellant's claim for entitlement to service 
connection for hepatitis.  The appellant was provided notice 
of the decision and his appellate rights.  A notice of 
disagreement to the denial was not filed.

2.  In December 1997, the appellant sought to reopen his 
claim for service connection for hepatitis.

3.  The new evidence added to the record, including VA and 
private medical records, bears directly and substantially 
upon the subject matter now under consideration (i.e. whether 
the appellant currently has hepatitis and liver disease that 
is related to military service) and, when considered alone or 
together with all of the evidence, both old and new, has a 
significant effect upon the facts previously considered.

4.  The claim of entitlement to service connection for 
hepatitis and liver disease is supported by cognizable 
evidence showing that claim is plausible.


CONCLUSIONS OF LAW

1.  Evidence received since the unappealed August 1994 RO 
decision, which denied the appellant's claim of entitlement 
to service connection for hepatitis and liver disease, is new 
and material, and the claim for this benefit is reopened. 38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 
(1999). 

2.  The claim for entitlement to service connection for 
hepatitis and liver disease is well-grounded. 38 U.S.C.A. § 
5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Court has held that the Department of Veterans Affairs 
(VA) is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final 
disallowance of the claim is the August 1994 RO decision.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1999).  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the Court cases regarding finality, the 
additional evidence submitted since the August 1994 rating 
decision.  In order to do so, the Board will separately 
describe the evidence which was of record in August 1994, and 
the evidence presented since that decision.  The prior 
evidence of record is vitally important in determining 
newness and materiality for the purposes of deciding whether 
to reopen a claim.  Id.

The "old" evidence

Service medical records disclose that the appellant was 
admitted for inpatient treatment in October 1972 for 
abdominal pain and loss of appetite.  It was noted that the 
appellant reported a two week history of dark urine, 
anorexia, and abdominal pain.  He also reported a history of 
generalized itching, myalgias, and arthralgias.  The 
appellant was noted to be febrile prior to admission.  The 
medical report indicated that the appellant's history was 
negative for hepatitis.  On physical examination of the 
abdomen, the liver was palpably measured at 14 centimeters, 4 
centimeters below the right costal margin.  There was no 
spleen or mass.  Laboratory studies showed the serum glutamic 
oxaloacetic transminase (SGOT) level at 1480 at the time of 
admission.  It was noted that this level rose to 1700, with 
subsequent remission to 135 at the time of the appellant's 
discharge.  The appellant had an uneventful hospital course.  
He was treated only with bedrest and vitamins.  At the time 
of his discharge, he was without symptoms.  The final 
diagnosis was acute viral hepatitis, and improper use of 
heroin, marijuana and barbiturates by history.  On 
examination upon separation from service, conducted in July 
1976, the appellant was evaluated to be without disqualifying 
abnormality or defect.  In the appropriate section of the 
report of medical history, the appellant checked the box 
indicating that he experienced stomach, liver, or intestinal 
trouble.  The examiner noted that the appellant's medical 
history was significant for hepatitis in 1972, but indicated 
that this condition resolved with no sequelae.

In correspondence, dated in April 1994, the appellant 
indicated that since he developed hepatitis, he experienced a 
lack of energy, and required increased periods of sleep.  He 
indicated that diagnostic testing of the liver consistently 
yield elevated levels.  

Records reflect that the appellant was hospitalized at a VA 
medical facility in April 1994.  The hospital report noted a 
diagnostic impression which included findings of a history of 
Hepatitis B, presently asymptomatic, and a history of 
intravenous drug abuse.  It was noted that the appellant had 
a history of intravenous drug use, but discontinued this 
practice in the late 1970s.  The medical examination report 
noted that the appellant reported a medical history of 
Hepatitis B from use of a contaminated needle in 1972.  He 
reported that he recovered from this, and was now without 
complications related to this condition.  Diagnostic 
evaluation conducted in conjunction with this admission 
revealed some mild liver enzyme elevation. 

In correspondence, dated in June 1994, the appellant 
indicated that he sustained severe liver damage due to his 
hepatitis condition.  He reported that he experienced severe 
fatigue.  The appellant also noted that his intravenous drug 
use began while he was in service.

The August 1994 rating decision

By rating action, dated in August 1994, the RO denied service 
connection for Hepatitis B.  This determination was 
predicated upon the RO's finding that the evidence of record 
did not establish that the claimed hepatitis condition was 
incurred during service.  

Following the submission of additional evidence, the RO 
reviewed its previous adjudication in this matter later that 
month, in August 1994.  After this review, the RO confirmed 
its previous denial of service connection for hepatitis.  It 
was noted that the medical evidence submitted did not 
document treatment for the claimed condition. It was noted 
that the evidence reviewed in conjunction with this rating 
determination included the service medical records and VA 
medical reports.  The appellant was provided notice of the 
initial August 1994 decision and of the subsequent confirmed 
rating, in addition to his appellate rights.  He did not 
initiate an appeal by filing a notice of disagreement (NOD) 
within one year of the date he was notified of the 
unfavorable determination.  See 38 U.S.C.A. §§ 7105(a), 
(b)(1) (West 1991); 38 C.F.R. §§ 20.200, 20.302(a) (1999).  
As a result, the August 1994 rating decision became final.  
See 38 U.S.C.A. § 7105(c) (West 1991).

The additional evidence

An October 1972 VA consultation report indicated that the 
appellant was referred for inpatient treatment for hepatitis.  
An attached clinical report documented the laboratory results 
dated from October to November 1972.

A private medical report indicated that the appellant 
reported episodes of recurrent diarrhea since 1984.  He 
reported that he periodically experienced a two week history 
of malaise, fatigue, and watery diarrhea, with radiating pain 
and fullness in the abdomen.  It was noted that the 
appellant's medical history was significant for hepatitis in 
1972, for which the appellant was hospitalized.  It was also 
noted that the appellant was anti-Hepatitis A positive, but 
that peptide surface antigen and surface antibody were 
negative.  The clinical impression included findings of a 
history of probable chronic pancreatitis, history of 
hepatitis, and history of drug use.  It was recommended that 
the appellant discontinue drinking, IV drug use, and smoking.  
Diagnostic evaluation during an August 1987 examination 
revealed Hepatitis B surface antigens evaluated to be within 
the negative range.  When seen in May 1988, the appellant 
complained of a three week history of dysuria and lower 
abdominal discomfort, with some back pain.  Physical 
examination revealed the abdomen to be soft and nontender 
without heptasplenomegaly, which was evaluated as likely 
acute prostatitis.  A June 1988 clinical report noted that 
the appellant was Hepatitis core B antigen positive, but 
indicated that he had been asymptomatic over the last decade.  
It was noted that the appellant's chronic pancreatitis had 
been asymptomatic over the past three years, but that he 
experienced a recent history of acute pancreatitis.  During 
an October 1988 clinical visit, it was noted that the 
appellant had resumed drinking.  He reportedly had 
approximately 20 episodes of binge drinking within the two to 
three month period preceding this visit.  The physician noted 
that the appellant understood that he could not drink as it 
would exacerbate his pancreatitis.  The clinical assessment 
included a finding of alcohol abuse.

These records further disclose intermittent treatment for 
symptoms evaluated as related to the appellant's 
pancreatitis.  By late April 1990, these symptoms were noted 
to have resolved.  A September 1990 private report indicated 
that the appellant was Hepatitis B core antigen positive.  It 
was noted that he had been asymptomatic for the past 15 
years.  A notation in a November 1990 clinical report 
indicated that the appellant's medical history was 
significant for hepatitis in 1974.  Another November 1990 
clinical report indicated that the appellant was Hepatitis B 
core antigen positive.  He was noted to be asymptomatic over 
the last 15 year period.  Additionally, the appellant's 
history of chronic pancreatitis was noted to be symptomatic 
over the past five year period.  The physician indicated that 
the appellant had a history of alcohol abuse, and noted that 
he continued to drink intermittently.  A history of IV drug 
use was also noted.  A January 1991 evaluation report 
indicated that the appellant was evaluated as Hepatitis B 
core antigen positive, with a history of drug use.  When seen 
at this time, the appellant reported that he had stopped 
drinking.  During a May 1991 physical examination, the 
examiner noted that the appellant continued to drink 
intermittently, to the extent of intoxication on some 
occasions.  It was noted that he was no longer attending 
Alcoholics Anonymous meetings.

The appellant was seen in September 1994 for complaints of 
left flank, and right lower abdominal pain.  He also reported 
increased flatulence after food intake.  The clinical report 
indicated that diagnostic studies revealed Hepatitis B, and 
Hepatitis C virus abnormality.  The diagnostic impression was 
"questionable urinary tract infection/hepatitis with chronic 
increased gamma-glutamyl transferase (GGT)," questionable 
chemical versus alcohol, with increased liver size.  

VA diagnostic reports, dated from January 1994 to September 
1994, reflect that laboratory studies showed GGT levels 
evaluated as high during this period.  Aspartate transaminase 
(SGOT) testing conducted during this period also yielded 
consistently elevated levels.  It was further noted that 
glutamic pyruvic transaminase (GPT) levels were noted to be 
elevated during this testing period.  

VA medical examination reports, dated in September and 
October 1994, referenced that the appellant's medical history 
was significant for hepatitis, but documented no current 
clinical findings relative to this condition on examination.

Received into the record was a May 1995 notification letter 
from the Social Security Administration to the appellant, 
which advised that he was determined to meet the eligibility 
requirements for receipt of disability benefits.  The notice 
did not indicate the disability for which the award of the 
benefits was based.   

Private medical billing statements for the period from 
October 1996 to December 1996 were submitted.  These 
statements reflect billing for laboratory studies and 
inpatient treatment the appellant received during this 
period.

In correspondence, received in March 1997, the appellant 
indicated that he had developed severe liver damage due to 
his hepatitis condition, which he alleged was incurred during 
service.  The appellant noted that he was hospitalized during 
service for treatment of Hepatitis B.  He reported that he 
experienced symptoms of constant fatigue, and suppression of 
his immune system, and problems with bowel movements.  He 
indicated that his hepatitis condition was chronic in nature, 
and had now developed into Hepatitis C.  He reported frequent 
periods of hospitalization for treatment of his condition.  
In support of his contention, the appellant submitted a 
private medical statement, dated in January 1996, which 
indicated that the appellant had been under the care of the 
physician for several months.  It was noted that the 
appellant had been evaluated with "chronic liver disease 
partly due to viral hepatitis."

A clinical report, dated in November 1996, indicated that the 
appellant presented with complaints of abdominal distention, 
and swollen bilateral extremities for three weeks.  It was 
noted that the appellant had recently undergone private 
hospitalization, where he was evaluated with chronic 
obstructive pulmonary disorder, ascites, and liver disease.  
It was noted that paracentesis had been performed the 
previous day, but that the appellant continued to experience 
fluid build up.  It was also noted that the appellant had 
been evaluated as Hepatitis A core antigen positive.  The 
diagnostic impression also included findings of Hepatitis C 
and B, and liver cirrhosis.  Examination of the abdomen 
revealed ascites, with some erythema.  The site of the 
paracentesis was nontender.  The extremities demonstrated a 
3+ pitting edema.  The clinical assessment included findings 
of "ascites secondary to cirrhosis (alcoholic or Hepatitis 
B/C)."  The secondary diagnosis ruled out questionable 
sepsis and peritonitis.  A November 1996 laboratory report 
indicated that the appellant had been evaluated with positive 
Hepatitis C antibody.  Testing was also positive for 
Hepatitis A, and Hepatitis B core antibodies.  

During a December 1996 evaluation, it was noted that the 
appellant had experienced increased weight gain, and 
increased abdominal growth.  An assessment of alcohol 
cirrhosis and Hepatitis C was indicated.  It was noted that 
the appellant had been off alcohol for only two weeks.  The 
clinical report indicated that the appellant's history was 
not significant for liver disease until 1971, when he was 
evaluated with acute Hepatitis B virus which resolved, and in 
1973, when he was evaluated with mononucleosis with increased 
liver function test (LFT) results.  It was noted that the 
appellant was advised to decrease or discontinue his alcohol 
intake.  The appellant reportedly discontinued his IV drug 
use in 1989.  

During a January 1997 clinical evaluation, the appellant was 
evaluated with a very distended abdomen, with tenderness in 
all quadrants.  There was some guarding and rebounding, with 
decreased bowel sounds.  There was a 3+ pedal edema of the 
extremities.  A clinical assessment of symptomatic ascites 
with questionable fever/chills and abdominal pain, and 
Hepatitis C/alcohol cirrhosis was indicated.  

Correspondence, dated in May 1997, indicated that the 
appellant was being evaluated for consideration of a possible 
liver transplant.

In correspondence, dated in December 1997, the appellant 
generally reiterated his contention that he initially 
incurred hepatitis during service, and that his current 
hepatitis with liver disease is related the in-service 
incident.  In support of his contentions, the appellant 
provided lay statements for consideration in this matter.  A 
November 1997 statement from the appellant's brother 
indicated that the appellant had contracted hepatitis while 
in service.  It was noted that while he was stationed at Ft. 
Hood, the appellant often visited his family.  Consequently, 
he and his family members were required to get immunizations.  
In another statement, the appellant's mother reported that 
the appellant was hospitalized during service.  She recalled 
that she frequently contacted the hospital to check on the 
appellant's status.  Further, she noted that the appellant 
was thereafter more susceptible to infections, "liver 
swell," and that he had been ill with mononucleosis.  She 
indicated that for some period, reportedly in 1978, she too 
was infected with this virus which resolved.  

The appellant was afforded VA examination in December 1997.  
The medical examination report indicated that the appellant 
discontinued his alcohol use in October 1996.  It was noted 
that his condition had improved somewhat since that time.  
The examiner noted that the appellant's liver function 
studies, and SGPT and SGOT levels were slightly improved in 
comparison to evaluations conducted the previous year, 
although the appellant's albumin level continued to be below 
three grams.  The appellant's platelets were evaluated as 
low, and noted to be lower than the level at which it was 
evaluated a year earlier.  The examiner further noted that 
the appellant had recently experienced an episode of pain in 
the right upper quadrant and the back, which was evaluated as 
gallbladder disease as confirmed on ultrasound.  (It was 
noted that the claims folder was not available to the 
examiner for review in conjunction with this examination.)

On physical examination, the appellant was noted to be in a 
very poor state of nutrition because of liver damage.  
Examination of the abdomen showed spider angiomata.  The 
liver was palpable for a distance of four centimeters below 
the right costal margin.  There was no tenderness.  The 
margin was noted to be short. There was no splenomegaly.  It 
was noted that there was a mild degree of free fluid in the 
abdomen.  The examiner indicated that no diagnostic studies 
would be requested in conjunction with this examination.  
Instead, it was noted that the appellant had undergone recent 
blood tests, radiographs, and an ultrasound study.  In this 
context, it was noted that the test results essentially 
showed that the appellant has Hepatitis C with severe 
hypoalbumunemia and a severe decrease in the number of 
platelets, with SGOT and SGPT levels which were approximately 
two to three times the high normal level.  His bilirubin 
level was also noted to be elevated.  It was further noted 
that abdominal studies revealed hepatomegaly that was 
consistent with hepatitis or liver cirrhosis.  The diagnostic 
impression was Hepatitis C with liver failure.  With respect 
to this finding, the examiner noted that the appellant's 
condition was likely to continue to get worse with time.  The 
appellant was also evaluated with a history of hepatitis, 
which the examiner noted started in service.  It was noted 
that the appellant's current condition "may be service 
connected." 

A January 1998 statement from a VA medical examiner indicated 
that the appellant carried a diagnosis of chronic Hepatitis 
C, with elevated liver enzymes, and child class A cirrhosis.  
The physician indicated that the appellant's hepatitis had 
its onset in 1972.  It was noted that because his Hepatitis B 
surface antibody was negative, he probably did not have 
Hepatitis B.   Further, it was noted that Hepatitis B surface 
antigen was also noted to be negative.  The examiner 
indicated that additional diagnostic evaluation would confirm 
whether the appellant was exposed to Hepatitis B in the past.

Laboratory test results, dated from January to March 1998, 
were provided.  These reports documented abnormal levels 
yielded on laboratory studies.  

A May 1998 medical statement indicated that the appellant's 
hepatitis serology tests revealed hepatitis infectious A, B, 
and C in the past.  

A June 1998 clinical report indicated that the appellant was 
evaluated for problems related to his memory.  It was noted 
that the appellant's history was significant for cirrhosis, 
and chronic Hepatitis C.  The appellant was noted to be 
progressing well with alcohol recovery treatment, and that he 
had abstained since October 1996.  Examination revealed the 
liver to be small, with evidence of splenomegaly.  Physical 
examination also revealed ascites, and a 1+ pitting edema of 
the extremities.  A clinical assessment of cirrhosis, 
Hepatitis C was indicated.   

During an October 1998 hearing, the appellant offered 
testimonial evidence concerning the onset and severity of his 
hepatitis and liver disease.  He stated that he had not been 
evaluated prior to service with anything other than normal 
childhood illness.  The appellant was unable to recall how he 
contracted hepatitis during service, but recalled that he was 
hospitalized for an extended period of time for treatment of 
this condition.  It was the appellant's contention that he 
had not incurred hepatitis from a contaminated needle as 
noted in the service medical records.  In support of this 
contention, the appellant pointed to the notation in the 
service records that his hospitalization for treatment of 
hepatitis was not attributable to willful misconduct.  The 
appellant opined that he may have contracted hepatitis 
following a vaccination he received while stationed at Ft. 
Hood.  The appellant reported that following his release from 
service, he became sick for about a year, during which he 
would spike fevers.  He indicated that medical personnel were 
unable to diagnose his condition.  The following year he was 
privately hospitalized, at which time, diagnostic studies 
revealed abnormalities involving the spleen, pancreas, and 
liver.  An assessment of mononucleosis was indicated.  
However, one physician reportedly advised the appellant that 
his condition was more likely due to Hepatitis C.  The 
appellant reported that he again became ill for a period of 
one year in 1984.  At this time, he was treated for problems 
related to the pancreas, and for abnormal swelling.  The 
appellant stated that he was not drinking during this period. 
Finally, he reported that while under treatment for Dilantin 
poisoning, in 1996, it was discovered that he had Hepatitis 
A, B, and C with accelerated liver damage.  The appellant 
indicated that he presently receiving ongoing medical 
treatment at the VA medical facility.  He recently completed 
screening for a liver transplant. Testimony was also provided 
by the appellant's mother, who generally stated that the 
appellant had been ill intermittent since service.  She 
confirmed that the appellant had been hospitalized during the 
reported periods, and commented on the debilitating nature of 
the symptoms he experienced.

When queried by the hearing officer, the appellant initially 
denied intravenous drug use.  However, he thereafter 
acknowledged that he had used intravenous drugs.  He further 
stated that he did not share them with others, and never 
developed a dependency for them.  It was the appellant's 
belief that his hepatitis condition did not result from his 
drug use.  He also reported that he had been sober for a 
period of two years, but maintained that he never drank to 
the extent that he'd "wipe out [his] liver."  Finally, the 
appellant reported that during his 1972 hospitalization, he 
was advised by a physician that his hepatitis was serum 
related, and indicated that he was uncertain why the service 
records reflect that the condition was viral in nature.

Received into evidence at the time of the hearing was a 
memorandum, dated in April 1998, concerning Hepatitis C.  
This notice further provided information regarding the 
clinical causes and manifestations of Hepatitis C, as 
compared with other types of viral hepatitis.

In correspondence, dated in December 1998, the appellant 
generally reiterated his contentions concerning the onset and 
severity of his hepatitis and liver disease.  The appellant 
contends that his liver cirrhosis is due to viral hepatitis 
which was incurred during service.  He further notes that the 
medical evidence of record supports his contentions in this 
regard.  The appellant maintained that he never continuously 
abused alcohol or suffered from alcoholism.  The appellant 
also noted that medical evidence shows exposure to hepatitis 
types A, B, and C.  Text material related to hepatitis was 
also received at that time.  Private medical reports, dated 
from October 1997 to December 1998, were also received.  
These treatment records show that the appellant was seen 
intermittently for treatment of abdominal pain.  He was 
evaluated with liver cirrhosis with ascites.   Clinical 
reports dated in January 1997 and December 1998 reflect 
laboratory test results that revealed elevated bilirubin, 
SGOT, and SGPT levels.

In correspondence, dated in June 1999, the appellant 
maintained that he incurred hepatitis during service, 
allegedly through either a series of vaccines administered to 
enlisted personnel while stationed in Ft. Hood or, 
alternatively through other unknown measures.  It was his 
contention that his hepatitis condition caused liver failure 
with resultant liver damage.  The appellant also submitted 
private medical records, dated from January 1999 to April 
1999.  These reports document clinical and diagnostic 
evaluation following continued complaints of abdominal pain 
with fluid retention, which was evaluated as cirrhosis with 
ascites.  Laboratory testing, conducted in January 1999, 
showed elevated bilirubin, SGOT, and SGPT levels.  An 
abdominal ultrasound, conducted in April 1999, revealed 
cirrhosis with ascites and splenomegaly, and cholecystitis 
and cholelithiasis.  A July 1999 medical statement indicated 
that the appellant was disabled due to hepatitis.  A 
September 1999 statement indicated that the appellant had 
advanced cirrhosis of the liver with ascites.  It was noted 
that his condition had been deteriorating quite rapidly, and 
that his prognosis was poor and dismal.


Analysis

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  For veterans who had 
ninety (90) days or more during a war period or peacetime 
service after December 31, 1946, and cirrhosis of the liver 
manifests to a compensable degree within a year thereafter, 
there is a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Service connection may also be 
granted for a disease which was diagnosed after discharge 
from military service, when the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration and, when considered in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed.Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  This overturned a previous test 
adopted by the Court which held that, in order for newly 
submitted evidence to be considered material, "there must be 
a reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome."  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).

The Court has held that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  See Evans v. Brown, 9 Vet. 
App. at 284; see also Hickson v. Brown, 12 Vet. App. 247, 251 
(1999) (VA must review evidence since the last final 
disallowance).  Accordingly, the focus of the Board's inquiry 
in this regard is upon whether the record now reflects that 
the appellant's current hepatitis condition with liver 
cirrhosis is related to the appellant's period of military 
service.

As previously noted, the RO denied the appellant's claim for 
service connection for hepatitis in an unappealed rating 
decision of August 1994.  That determination was based on a 
finding that the medical evidence of record did not establish 
that the current hepatitis condition with liver disease was 
related to the appellant's service.  The Board observes, 
however, that the newly submitted evidence now shows that the 
appellant carries a diagnosis of hepatitis with liver 
disease.  Specifically, the medical reports reflect that the 
appellant has been variously evaluated with various types of 
hepatitis, and that his current liver disease is to some 
extent attributable to his hepatitis condition.  It is 
further opined that the appellant's current hepatitis 
condition had its onset during service.  The Board must 
presume the credibility of this evidence for purposes of 
determining whether new and material evidence has been 
submitted.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Moreover, this evidence is not cumulative and 
redundant, and it bears directly and substantially on the 
question of whether the appellant currently has a form of 
hepatitis in addition to liver disease that is related to 
service, which was lacking at the time of the August 1994 
rating action.  Therefore, the Board finds that the 
additional medical reports, and medical opinion relating the 
appellant's current hepatitis and liver disease to his period 
of service constitute new and material evidence for purposes 
of reopening the appellant's claim for entitlement to service 
connection for hepatitis and liver disease.  See 38 C.F.R. § 
3.156(a).

II.  Well-grounded claim

Having found that the appellant has submitted "new and 
material evidence" sufficient to reopen his claim for 
service connection, the threshold question that must now be 
resolved is whether the appellant has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim, that is, meritorious on its own or capable of 
substantiation.  An allegation of a disorder that is service 
connected is not sufficient.  In this context, the appellant 
must submit evidence in support of his claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, supra.; 
see also Cohen v. Brown, 19 Vet. App. 128, 137 (1997).

The appellant contends, in essence, that he now suffers from 
Hepatitis C with liver disease arising from viral hepatitis 
for which he was treated during service.  Generally, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, 
where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  See 
Groveit v. Brown, 5 Vet. App. 91, 93 (1993).

In this case, the medical evidence shows that VA and private 
examiners have opined that the appellant's current hepatitis 
is related to his period of service, and that his liver 
condition is likely causally related to his hepatitis 
condition.  In that regard, the evidence reflects that the VA 
examination has indicated that the current hepatitis 
condition had its onset in 1972, and may be related to 
service.  Further, private medical opinions have attributed 
the appellant's liver disease to his hepatitis condition.  
Thus, the Board determines that the appellant has presented 
competent medical evidence, which provides a plausible 
relationship between the appellant's hepatitis and liver 
disease and his period of service.  See Mattern v. West, 12 
Vet. App. 222, 226 (1999) (This relationship need not be 
conclusive, but only plausible for purposes of establishing a 
well grounded claim).  At this juncture, the determination of 
well-groundedness of a claim requires only a preliminary 
threshold of plausibility, with enough of an evidentiary 
basis to show that the claim is capable of substantiation.  
Id.  Accordingly, the Board concludes on this basis that the 
claim for service connection for hepatitis and liver disease 
is well-grounded. 


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for hepatitis and liver 
disease is reopened.

The claim for entitlement to service connection for hepatitis 
and liver disease is well-grounded. 


REMAND

As indicated, the appellant's claim for service connection 
for hepatitis with liver disease was denied based upon a 
finding that the evidence did not establish that the 
appellant's current hepatitis and liver disease was related 
to his period of service.  The evidence now includes new 
evidence in the form of private and VA clinical reports and 
medical statements, which contain diagnostic findings of 
hepatitis and liver cirrhosis, which has been related to his 
period of service.  Thus, the claim was reopened, and 
determined to be well-grounded.

In this regard, the Board must now review the evidence of 
record to determine whether, on the merits, entitlement to 
service connection has been established.  The Board must 
preface its consideration of the record in this respect with 
a determination of whether the duty to assist has been met as 
mandated under 38 U.S.C.A. § 5107(a).  In a recent opinion, 
the Court in Hayre v. West, No. 98-7046 (Fed. Cir. August 16, 
1999), stated that "once a claimant has submitted a well-
grounded claim ..., the burden shifts to the Secretary to 
assist the claimant in developing facts pertinent to the 
claim," and "to make all possible efforts to obtain and 
assess records relevant to an evaluation of the disability."  
(emphasis in original).

Following a review of the record, a question arises regarding 
the nature and etiology of the appellant's current hepatitis 
condition.  Specifically, the Board is unable to discern on 
the basis of the record which form of hepatitis the appellant 
has developed.  In that context, the evidence of record 
contains contradictory medical reports which indicate that 
the appellant has types A, B, and C hepatitis, and other 
findings which suggest that the appellant was not exposed to 
type B hepatitis.  Further, it remains unclear whether the 
current hepatitis condition represents a chronic condition 
casually related to the viral hepatitis for which the 
appellant was treated during service.  Moreover, the evidence 
indicates that the appellant's liver disease may be related 
to his hepatitis condition.  Under the circumstances herein, 
the statutory duty to assist requires a resolution regarding 
the etiology of his current disabling conditions which are 
the subject matter of the appellant's claim.

It is the opinion of the Board that a contemporaneous and 
thorough VA examination would be of assistance to the Board 
in making a decision in this case.  The record on appeal is 
deficient in that it lacks potentially relevant evidence 
which could reveal information essential to the determination 
whether relief can be granted to the appellant.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Green v. Derwinski, 1 Vet. 
App. 121 (1991).

In accordance with the statutory duty to assist in the 
development in the development of evidence pertinent to his 
claim, the case is REMANDED for further development.

1.  The RO should obtain copies of the any 
more recent private and VA medical records 
pertaining to treatment the appellant 
received for his claimed hepatitis with liver 
disease, to include treatment records from 
the San Diego VA medical center, which have 
not been associated with the claims folder.  
The RO should provide the appellant with the 
appropriate authorization forms, if 
applicable.

2.  The RO should take the necessary action 
in order to obtain the Social Security 
Administration decision which awarded the 
appellant Social Security disability benefits 
and the copies of the medical reports upon 
which that award was predicated.  The 
attention of the Social Security 
Administration should be respectfully invited 
to 38 U.S.C.A. § 5106 (West 1991).

3.  Following completion of the above, the RO 
should arrange for a VA examination by the 
appropriate specialist for purposes of 
determining the nature, severity, and 
etiology of any current hepatitis and liver 
disease diagnosed.  All necessary testing, to 
include specialized studies, should be 
performed.  The claims folder, including a 
copy of this remand, should be made available 
to the examiner for review in conjunction 
with the examination.  

Following the examination and review of the 
complete record in the claims folder, the 
examiner is requested to provide 


detailed responses concerning the following 
questions:

(a)  Does the record plainly establish that 
the appellant currently has a form of 
hepatitis?

(1)  If so, what is the proper diagnostic 
classification of his hepatitis condition?

(2)  Assuming that the appellant has a 
current form of hepatitis, what is the 
medical probability that the current 
condition is etiologically related to viral 
hepatitis for which he was treated during 
service in 1972?

(3)  Assuming that the appellant's current 
form of hepatitis is related to his in-
service viral hepatitis, it is requested that 
the examiner render an opinion whether any 
diagnosed liver cirrhosis is related to the 
hepatitis.

(b)  If any current form of hepatitis is not 
casually related to the in-service viral 
hepatitis, when was the current hepatitis 
condition first clinically manifested?  Does 
the record establish that the current 
condition is causally related to the liver 
cirrhosis?  If so, it is requested that the 
examiner point to what entries in the medical 
record that support this finding.  

A complete rationale for any opinion 
expressed should be included in the report.  

4.  The RO should review the case to 
determine whether the results of the current 
examination comport with the requested remand 
activity.  If any development requested above 
has not been satisfied in full, remedial 
action should be instituted prior to return 
of the case to the Board.

It the benefit sought on appeal is not granted, a 
supplemental statement of the case should be furnished to the 
appellant and his representative.  A reasonable opportunity 
in which to respond should also be afforded. The case should 
then be returned to the Board for further appellate 
consideration.  

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  No action is required of the appellant until he is 
notified by the RO. 



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

